IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF GEORGE H. SCHNELLER,            : No. 713 MAL 2017
DECEASED                                  :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: JAMES D. SCHNELLER           : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.